DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 07/20/2021 fails to fully comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the references that have been lined through have not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference characters "272" and "232" have both been used to designate the container assembly in Fig. 13.  
Reference characters "100" and "102" have both been used to designate the container assembly in Fig. 1.  
Reference characters "238" and "244" have both been used to designate the puck in Figs. 16 and 17.  
Reference characters "274" and "182" have both been used to designate the second wall in Fig. 19.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because of the following reasons:
In Fig. 3 is it unclear if “140” and “160” described as “second side” are meant to point to the underside of the puck and blister pack, or just the side edge.
First side “138” is directed towards the left side of the puck in Fig. 4 and to different areas in Figs. 5 and 6.
In Fig. 4 “108” is pointing to the edge of the opening and not to the blister card.
In Fig. 6 “140” is pointing to the edge of the opening and not to the under or second side of the puck.
In Fig. 19 “272” is used to designate the carton and in Fig. 20 “270” is used, please use on naming convention.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8, 10-13, 15 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Upchurch et al. US 9,241,873 B2, herein after referred to as Upchurch.
Regarding claim 1 Upchurch discloses a child-resistant medication container assembly (10, Fig. 33) comprising: 
a blister card (20, Fig. 33) comprising a plurality of compartments each configured to support a dosage of medication (Col. 4, lines 14-17); 
a puck (100b, Fig. 33) comprising a body portion, a recess (112b, Fig. 34) partially defined by a partition wall in the body portion, and a plurality of openings (116b, Fig. 19) defined in the partition wall, wherein each opening corresponds to one of the plurality of compartments in the blister card (Figs. 33-35); and 
a carton (150 box, Fig. 33) comprising a first wall (158, Fig. 36A) opposite a second wall (162, Fig. 32 and bottom of container assembly shown as 150 in Fig. 36B), wherein an access opening (170 openings, Fig. 36A) is defined in the first wall and a plurality of perforations (178, Fig. 36B) are defined in the second wall, the access opening sized to provide access to the plurality of compartments (Fig. 36A showing access by a user’s thumb), and each perforation corresponding to one of the plurality of compartments in the blister card (Fig. 36B showing medication 42 being pushed out of blister card through perforations in second wall).
Regarding claim 5 Upchurch discloses the assembly of claim 1 and further discloses wherein the carton (150) further comprises a third wall (182, Figs. 36A and 36B)  rotatable relative to the first wall such that access to the plurality of compartments through the access opening is restricted when the third wall is in a closed position (Fig. 35).
Regarding claim 6 Upchurch discloses the assembly of claim 5 and further discloses wherein the access opening (170) is defined by a removable panel (270 label portion, Fig 32) adhered to the third wall (258 third section, Fig. 32), the removable panel initially secured to the first wall when the third wall is in the closed position (Col. 11, line 23).
Regarding claim 7 Upchurch discloses the assembly of claim 6 and further discloses wherein the removable panel is initially secured to the first wall with a plurality of connector tabs (190 securement tab, Fig. 32) disposed about a periphery of the access opening (tab in along the edge of the opening).
Regarding claim 8 Upchurch discloses the assembly of claim 6 and further discloses wherein the removable panel (270 label) includes information related to administration of the medication (Fig. 36A).
Regarding claim 10 Upchurch discloses the assembly of claim 1 and further discloses wherein the dosage of medication secured in each of the plurality of compartments is accessible by puncturing a seal in the blister card (Col. 2, lines 28-29).
Regarding claim 11 Upchurch discloses the assembly of claim 1 and further discloses wherein the recess has a depth that is greater than a height of the plurality of compartments such that the plurality of compartments are positioned a distance below the first wall (Figs. 35 and 36A, the compartments of the blister pack fit within the carton and as such must be below the first wall, see also claim 10).
Regarding claim 12 Upchurch discloses a method of assembling a child-resistant medication container assembly, the method comprising: aligning a blister card, including a plurality of compartments each configured to support a dosage of medication, with a puck that includes a body portion, a recess that defines a partition wall in the body portion, and a plurality of openings defined in the partition wall, wherein each opening corresponds to one of the plurality of compartments in the blister card when the blister card is aligned with the puck; attaching the blister card to the puck to form a puck assembly; positioning the puck assembly within a carton that includes a first wall opposite a second wall, wherein an access opening is defined in the first wall and a plurality of perforations are defined in the second wall, the access opening sized to provide access to the plurality of compartments, and each perforation corresponding to one of the plurality of compartments in the blister card; and closing the carton to enclose the puck assembly therein (Col. 2, lines 5-18, Figs. 33 and 35).
Regarding claim 13 Upchurch discloses the method of claim 12 and further discloses wherein positioning the puck assembly comprises aligning the puck with the first wall such that the access opening corresponds to an upper perimeter of the recess (Fig. 36A, puck is aligned so the user can push medicine through).
Regarding claim 15 Upchurch discloses the method of claim 12 and further discloses further comprising forming the carton from the first wall (158), the second wall (162), and a third wall (182) overlaying the first wall, the third wall rotatable relative to the first wall such that access to the plurality of compartments through the access opening is restricted when the third wall is in a closed position (Figs. 35-36B).
Regarding claim 18 Upchurch discloses a method of dispensing medication secured within a child- resistant medication container assembly to a user, the method comprising: providing the child-resistant medication container assembly including a carton, a puck, and a blister card, wherein the blister card is secured to the puck and the puck is secured to the carton; applying a force to at least one compartment of a plurality of compartments of the blister card, wherein the plurality of compartments are accessible through an access opening in a first wall of the carton; and breaking a seal of the at least one compartment such that a dosage of medication contained therein is discharged through an opening in the puck and through an opening in a second wall of the carton, the opening in the second wall of the carton defined by a perforation in the second wall (Col. 2, lines 19-34).
Regarding claim 19 Upchurch discloses the method of claim 18 and further discloses wherein the first wall (158) is opposite the second wall (162), and the carton further includes a third wall (182) overlaying the first wall when in a closed position, the method further comprising rotating the third wall relative to the first wall to provide access to the plurality of compartments through the access opening (Figs. 36A and 36B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Upchurch in view of Doucet et al US 2009/0038982 A1, herein after referred to as Doucet.
Regarding claim 2 Upchurch discloses the assembly of claim 1. Upchurch lacks wherein the access opening is shaped to correspond to an upper perimeter of the recess.
Doucet teaches wherein the access opening (Fig. 2, area bounded by the curbs 7 and 8) is shaped to correspond to an upper perimeter of the recess (Fig. 2 recessed area in box 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Upchurch to include the access opening that is shaped to match the upper perimeter of the recess as taught by Doucet as doing so would create compartments that are easier to access for the user and also require less material.
Regarding claim 3 Upchurch as modified discloses the assembly of claim 2 and further discloses wherein the access opening (Fig. 2, area bounded by the curbs 7 and 8, Doucet) comprises an inner side edge that defines a frame about the plurality of compartments (inner side of 7, 8 and the front and back wall of box 5 form a frame around the compartments/cell 10, Doucet).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Upchurch in view of Leon Alonso et al. US 8,752,704, herein after referred to as Leon.
Regarding claim 4 Upchurch discloses the assembly of claim 1 and further discloses a label wherein a plurality of openings (170 Fig. 36A) are defined in the label insert (indicia on 158, Fig. 36A), each opening in the label insert corresponding to one of the plurality of compartments in the blister card and to one of the plurality of openings in the partition wall (Fig. 36A and 36B).
Upchurch lacks the label being positioned within the recess, however the label is a functional equivalent and is a matter of design choice on where to place the label as evidenced by Leon. Leon discloses a label insert (304 covering layer) wherein a plurality of openings (85, 87 and 89 cavity areas) are defined in the label insert (304), each opening in the label insert corresponding to one of the plurality of compartments in the blister card (Fig. 5). Leon demonstrates that the label being in a different location (below outer packaging) will provide the user with proper information regarding the medication.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Upchurch in view of Choubey et al. US 9,408,777 B2, herein after referred to as Choubey.
Regarding claim 9 Upchurch discloses the assembly of claim 1. Upchurch lacks wherein the number of compartments in the blister card is a multiple of the number of days in a week.
Choubey teaches a blister package wherein number of compartments in the blister card is a multiple of the number of days in a week (Figs. 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Upchurch to include the blister pack of Choubey with compartments in multiples of the number of days in a week as doing so is well known in the art and also it makes it easier for the user to take medication properly (Col. 2, lines 54-65).

Allowable Subject Matter
Claims 14, 16-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L KMET/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735